 

Exhibit 10.1

Execution Version

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 10, 2019 between SEQUENTIAL BRANDS GROUP, INC., a
Delaware corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent and collateral agent (the “Agent”), in consideration of the mutual
covenants herein contained and benefits to be derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated Credit Agreement dated as of July 1,
2016 (as amended, restated, supplemented or modified and in effect as of the
date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement as
amended hereby, the “Amended Credit Agreement”);

WHEREAS, the Borrower has entered into an Equity Purchase Agreement, dated as of
April 16, 2019 (the “MSLO Purchase Agreement”) by and among the Borrower, as the
Seller and Marquee Brands, LLC, a Delaware limited liability company, as the
Buyer, pursuant to which the Borrower intends to sell all of the issued and
outstanding Equity Interests (collectively, the “MSLO Shares”) of Martha Stewart
Living Omnimedia, Inc. (collectively together with its subsidiaries, the “MSLO
Entities”) as more fully described in the MSLO Purchase Agreement (the “MSLO
Disposition”); and

WHEREAS, in connection with the MSLO Disposition, the Borrower, the Guarantors,
the Required Lenders and the Agent (at the direction of the Required Lenders)
have agreed to amend the Existing Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

1.         Incorporation of Terms.   All capitalized terms not otherwise defined
herein shall have the same meaning as in the Amended Credit Agreement.

2.         Representations and Warranties.  The Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing
Credit Agreement or under any other Loan Document on and as of the date hereof,
and (ii) after giving effect to this Amendment, all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct, in all material respects, on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

3.         Amendments to Existing Credit Agreement.





-1-



 

a.          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:

“MSLO Disposition” has the meaning given to such term in the Second Amendment.

“MSLO Purchase Agreement” has the meaning given to such term in the Second
Amendment.

“MSLO Shares” has the meaning given to such term in the Second Amendment.

“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of June 10, 2019.

“Second Amendment Effective Date” means the date that all conditions precedent
as set forth in Section 4 of the Second Amendment have been satisfied.

b.         The definition of “Net Proceeds” as set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting each reference to “or
MSLO Key Man Policy” and “or policy” therein.

c.          The definition of “Permitted Disposition” as set forth in Section
1.01 of the Existing Credit Agreement is hereby amended by deleting “and” at the
end of clause (f) thereof, by re-lettering clause (g) as clause (h), and by
adding the following new clause (g):

“(g)     subject to the prepayment requirements of Section 2.04(c)(ii), the MSLO
Disposition; and”

d.         The definition of “Permitted Indebtedness” as set forth in Section
1.01 of the Existing Credit Agreement is hereby amended by adding the following
proviso at the end of clause (i)(A):

“provided, further, in no event from and after the Second Amendment Effective
Date shall Indebtedness be permitted to be borrowed, extended or incurred under
the BoA Facility other than Revolving Credit Extensions (as defined in the BoA
Credit Agreement as in effect on the Second Amendment Effective Date) in an
aggregate amount not to exceed $5,000,000.”

e.          Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definitions of “MSLO” and “MSLO Key Man Policy” in their respective
entireties.

f.          Section 2.04 of the Existing Credit Agreement is hereby amended as
follows:

i.          by deleting clause (c) thereof in its entirety and by substituting
the following in its stead:





-2-



 

“(c) In connection with (i) any Disposition of any Collateral (other than
Permitted Dispositions of the type referred to in clauses (d), (e) and (f) of
the definition thereof, other than with respect to Dispositions of Intellectual
Property as set forth in clause (b) above and other than with respect to the
MSLO Disposition as set forth in subclause (ii) below) in any Fiscal Year in
excess of the Threshold Amount, the Borrower shall apply the aggregate Net
Proceeds received in excess of the Threshold Amount to prepay the Loans
(including L/C Borrowings) up to an amount which is equal to 100% of the Net
Proceeds from the Disposition of such Collateral; provided however, that the
Borrower shall have the right to reinvest such Net Proceeds, if such Net
Proceeds are reinvested (or committed to be reinvested) or used to consummate an
Acquisition of the type described in clause (ii)(a) of the definition of
“Permitted Acquisition”, in each case, within 365 days and, if so committed to
be reinvested or to consummate such Permitted Acquisition, so long as such
reinvestment or Permitted Acquisition is actually completed within 180 days
thereafter and (ii) the receipt of the Net Proceeds of the MSLO Disposition, the
Borrower shall apply such Net Proceeds (x) received on the Second Amendment
Effective Date (in each case in an amount as was separately agreed in writing by
the Borrower and the Agent (at the direction of the Required Lenders)) as
follows: (1) first, to the BoA Agent, with such Net Proceeds being used to repay
Revolving Loans (as defined in the BoA Credit Agreement), (2) second, to BoA
Agent, with such Net Proceeds being used to repay Tranche A-1 Term Loans (as
defined in the BoA Credit Agreement) and (3) third, to the Borrower and (y)
received after the Second Amendment Effective Date, within one Business Day of
receipt thereof, to BoA Agent, with such Net Proceeds being used to repay
Tranche A-1 Term Loans (as defined in the BoA Credit Agreement).”

g.         Section 5.10 of the Existing Credit Agreement is hereby amended by
deleting the reference to “and MSLO Key Man Policy are” and substituting with
“is”.

h.         Section 6.07 of the Existing Credit Agreement is hereby amended as
follow:

i.          by deleting “(i)” at the beginning of clause (a) thereof,

ii.         by deleting the reference to “and (ii) MSLO Key Man Policy” in
clause (a) thereof, and

iii.        by deleting clause (d) in its entirety.

i.          Section 7.03(a) of the Existing Credit Agreement is hereby amended
by adding the following proviso immediately after “Permitted Indebtedness”

“; provided, however, that from and after the Second Amendment Effective Date
the only Permitted Indebtedness that may be incurred by the Borrower shall be





-3-



 

pursuant to clause (a) thereof but subject to the proviso added to clause (i)(A)
in accordance with the Second Amendment.”

j.          Section 7.06 of the Existing Credit Agreement is hereby amended by
deleting the last paragraph at the end of such Section beginning with the
prepositional phrase “Notwithstanding the foregoing”.

4.         Conditions to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (at the direction of the Required Lenders):

a.          This Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, and the Required Lenders, and the Agent shall
have received evidence thereof.

b.         All action on the part of the Borrower and the other Loan Parties
necessary for the valid execution, delivery and performance by the Borrower and
the other Loan Parties of this Amendment and the other Loan Documents shall have
been duly and effectively taken.

c.          The Agent and the Required Lenders shall have received a copy of the
final MSLO Purchase Agreement and all schedules, exhibits and annexes thereto,
and such other documents, instruments, and certificates relating to the MSLO
Disposition as may be reasonably requested by the Required Lenders, and the MSLO
Purchase Agreement shall not be amended in a manner that would be materially
adverse to the Agent and the Required Lenders without the consent of the Agent
and the Required Lenders.

d.         Prior to or contemporaneously with the effectiveness of this
Amendment, the Borrower shall consummate the MSLO Disposition substantially in
accordance with the terms and conditions set forth in the MSLO Purchase
Agreement, without any amendment, modification or waiver of any of the terms or
conditions thereof that would be materially adverse to the Agent and the
Required Lenders without the consent of the Agent and the Required Lenders.

e.          The Agent shall have received an updated business plan giving pro
forma effect to the MSLO Disposition.

f.          The Agent shall have received a fully executed copy of the Second
Amendment to the BoA  Credit Agreement, dated as of the Second Amendment
Effective Date (the “BoA Amendment”), providing consent to the MSLO Disposition
and otherwise in form and substance reasonably satisfactory to the Agent (at the
direction of the Required Lenders).

g.         After giving effect to this Amendment and the MSLO Disposition, no
Default or Event of Default shall have occurred and be continuing.





-4-



 

h.         The Borrower shall have paid in full all fees and expenses of the
Agent (including the reasonable and documented fees and expenses of counsel for
the Agent) due and payable on or prior to the Second Amendment Effective Date,
and in the case of expenses, to the extent invoiced at least one (1) Business
Day prior to the Second Amendment Effective Date.

5.         Release of the MSLO Entities.  The Agent hereby acknowledges and
agrees that, upon the consummation of the MSLO Disposition, without
representation, warranty or recourse, (a) the Agent’s security interest in the
Collateral pledged by the MSLO Entities shall be released and terminated, (b)
the Agent is hereby authorized by the undersigned Lenders to deliver the release
letter to the Borrower and the Buyer with respect to the release of the MSLO
Entities, dated as of the date hereof, by and among the Loan Parties and the
Agent and (c) the Agent or its counsel hereby agrees to file and/or deliver, all
at the sole cost and expense of the Loan Parties, (i) the UCC‑3 termination
statements with respect to the MSLO Entities and (ii) a release in relation to
the Copyright Security Agreement, the Patent Security Agreement and the
Trademark Security Agreement, granted by the MSLO Entities in favor of the
Agent, in each case all in such form as prepared and agreed to by the Agent at
the direction of the Required Lenders.

6.         Additional Amendment.  After the Second Amendment Effective Date, the
Agent (at the direction of the Required Lenders), the KKR Representative, the
Required Lenders and the Borrower shall use commercially reasonable efforts to
further amend the Amended Credit Agreement and the BoA Credit Agreement (if
necessary) to reflect certain adjustments and/or addbacks to be made to the
definition of Consolidated EBITDA as a result of the MSLO Disposition, which
such amounts shall be permitted only to the extent agreed, in writing, by the
Borrower, the Agent and the Required Lenders on or prior to the date on which
the applicable Compliance Certificate in respect of the applicable measurement
period is delivered by the Borrower, and such other amendments as may reasonably
agreed between the parties thereto.

7.         Amendment Fee.  On the Second Amendment Effective Date, the Borrower
will pay an amendment fee to the Agent for the benefit of each Lender in the
amount set forth in that side letter entered into between the Agent (at the
direction of the Required Lenders) and the Borrower on the Second Amendment
Effective Date.

8.         Consent to BoA Amendment.  The Agent, on behalf of itself and the
Secured Parties, hereby consents to the terms and conditions of the BoA
Amendment, and acknowledges and agrees that, on and after the Second Amendment
Effective Date, all references in the Amended Credit Agreement and the
Intercreditor Agreement to the “BoA Credit Agreement” or the “BofA Credit
Agreement” shall mean and refer to the BoA Credit Agreement, as amended by the
BoA Amendment.

9.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

10.       Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Documents





-5-



 

applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

11.       Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Amended Credit Agreement.

12.       Multiple Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.

13.       Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.       Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

15.       Agent Authorization.  Each of the undersigned Lenders hereby
authorizes Agent to execute and deliver this Amendment and the side letter
referenced in Section 7 on its behalf and, by its execution below, each of the
undersigned Lenders agrees to be bound by the terms and conditions of this
Amendment.

 

 



-6-



 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

BORROWER:

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

GUARANTORS:

 

 

 

SQBG, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SEQUENTIAL LICENSING, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

WILLIAM RAST LICENSING, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

HEELING SPORTS LIMITED

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

B®AND MATTER, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

 

 

 

 

SBG FM, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG UNIVERSE BRANDS, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GALAXY BRANDS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

THE BASKETBALL MARKETING COMPANY, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

AMERICAN SPORTING GOODS CORPORATION

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

LNT BRANDS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

JOE’S HOLDINGS LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

 

 

 

 

GAIAM BRAND HOLDCO, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GAIAM AMERICAS, INC.

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG-GAIAM HOLDINGS, LLC

 

 

 

 

By: 

/s/ Peter Lops

 

Name: 

Peter Lops

 

Title:

Chief Financial Officer

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

 

 

 

By: 

/s/ Andrew Lennon

 

Name: 

Andrew Lennon

 

Title:

Banking Officer

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

LENDERS:

 

FS KKR CAPITAL CORP

 

 

 

 

By: 

/s/ Jeffrey M. Smith

 

Name: 

Jeffrey M. Smith

 

Title:

Authorized Signatory

 

 

 

DARBY CREEK LLC

 

 

 

 

By: 

/s/ Jeffrey M. Smith

 

Name: 

Jeffrey M. Smith

 

Title:

Authorized Signatory

 

 

 

FS INVESTMENT CORPORATION II

 

 

 

 

By: 

/s/ Jeffrey M. Smith

 

Name: 

Jeffrey M. Smith

 

Title:

Authorized Signatory

 

 

 

DUNLAP FUNDING LLC

 

 

 

 

By: 

/s/ Jeffrey M. Smith

 

Name: 

Jeffrey M. Smith

 

Title:

Authorized Signatory

 

 

 

FS INVESTMENT CORPORATION III

 

 

 

 

By: 

/s/ Jeffrey M. Smith

 

Name: 

Jeffrey M. Smith

 

Title:

Authorized Signatory

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P.

 

By: 

Apollo Centre Street Advisors (APO DC), L.P., its general partner

 

By: 

Apollo Centre Street Advisors (APO DC‐GP), LLC, its general partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO UNION STREET PARTNERS, L.P.

 

By: 

Apollo Union Street Advisors, L.P., its General Partner

 

By: 

Apollo Union Street Capital Management, LLC, its General Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO KINGS ALLEY CREDIT FUND, LP

 

 

 

 

By: 

Apollo Kings Alley Credit Advisors, L.P., its general partner

 

By: 

Apollo Kings Alley Credit Capital Management, LLC, its general partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO MOULTRIE CREDIT FUND, L.P.

 

By: 

Apollo Moultrie Credit Fund Management, LLC, its investment manager

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



 

 

 

 

 

 

APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.

 

By: 

Apollo Tactical Value SPN Advisors (APO DC), L.P., its General Partner

 

By: 

Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its General
Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

 

 

APOLLO INVESTMENT CORPORATION

 

By: 

Apollo Investment Management, L.P., as Advisor

 

By: 

ACC Management, LLC, as its General Partner

 

 

 

By: 

/s/ Joseph D. Glatt

 

 

Name: 

Joseph D. Glatt

 

Title:

Vice President

 

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]

